EXHIBIT 10.51

DIRECTOR STOCK OPTION AGREEMENT

     THIS DIRECTOR STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of the _____ day of _________, 20___, by and between PTEK HOLDINGS,
INC., a Georgia corporation (the “Corporation”), and _____________________ (the
“Director”).

W I T N E S S E T H:

     WHEREAS, the Director is a member of the Board of Directors (the “Board”)
of the Corporation; and

     WHEREAS, the Board has adopted the PTEK Holdings, Inc. 2000 Directors Stock
Plan (the "Plan"), which authorizes the granting of stock options to
non-employee directors of the Corporation to purchase shares of the
Corporation's $.01 par value common stock (the “Common Stock”);

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants contained herein, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

     1. Grant of Option. Subject to the terms and conditions of this Agreement,
the Corporation hereby grants to the Director the right and option (the
"Option") to purchase 100,000 shares of Common Stock (the “Option Shares”).

     2. Exercise Price. The purchase price (the “Exercise Price”) for each
Option Share shall be _____________ Dollars ($______).

     3. Exercise of Option.

          (a) An Option may be exercised by the Director delivering to the
Corporation a written notice of exercise signed by the Director, in
substantially the form attached hereto as Exhibit A or such other form as
approved by the Corporation (a “Notice of Exercise”), together with a check
payable to the Corporation in the amount of the total Exercise Price for the
Option Shares to be purchased pursuant to the Notice of Exercise. Alternatively,
all or any portion of the Exercise Price may be paid by tendering to the
Corporation shares of Common Stock owned by the Director for at least six (6)
months and duly endorsed for transfer, to be credited against the total Exercise
Price of the Option Shares to be purchased at the fair market value of the
Common Stock tendered on the date of exercise; provided, however, no fractional
shares of Common Stock may be so tendered. In the event that the aggregate
amount of the check, if any, plus the fair market value of the shares of Common
Stock tendered exceeds the total Exercise Price of the Option Shares to be
purchased (the “Excess Consideration”), the Corporation shall issue to the
Director or his/her designee a stock certificate evidencing shares of Common
Stock equal to the Excess Consideration divided by the fair market value of the
Common Stock on the date of exercise; provided, however, the Corporation shall
not be obligated to issue any fractional shares to the Director and the
Corporation shall pay to the Director an amount of cash equal to the fair

--------------------------------------------------------------------------------




market value of any fractional share determined as of the date of exercise. In
addition to the above methods of exercise, to the extent permitted under
Regulation T of the Federal Reserve Board, and subject to applicable securities
laws, the Option may be exercised through a broker in a so-called "cashless
exercise" whereby the broker sells the Option Shares and delivers cash sales
proceeds to the Corporation in payment of the total Exercise Price plus the
amount of taxes and other amounts to be withheld pursuant to Section 10 hereof.

          (b) The Option shall become exercisable on such dates and with respect
to such number of Option Shares as are specified below, provided that the
Director is a member of the Board on each such date:

>           (i) As of the date of the ____ annual meeting of the shareholders of
> the Corporation, the Director shall have the right to exercise the Option with
> respect to, and to thereby purchase, one-third (1/3) of the Option Shares;
> prior to said date, the Option shall not be exercisable except as provided in
> subsection (e) of this Section 3.
> 
>      (ii) As of the date of the ____ annual meeting of the shareholders of the
> Corporation, the Director shall have the right to exercise the Option with
> respect to, and to thereby purchase, an additional one-third (1/3) of the
> Option Shares.
> 
>      (iii) As of the date of the ____ annual meeting of the shareholders of
> the Corporation (the “ ____ Annual Meeting”), the Director shall have the
> right to exercise the Option with respect to, and to thereby purchase, the
> balance of the Option Shares.

          (c) The Director may exercise the Option for less than the full number
of Option Shares with respect to which the Option is exercisable (the “Available
Option Shares”), but such exercise shall not be made at any one time for less
than ten percent (10%) of the total number of Option Shares specified in Section
1 hereof, and no fractional shares of Common Stock shall be issued. Subject to
the other restrictions on exercise set forth herein, the unexercised portion of
the exercisable Option may be exercised at a later date by the Director, and the
10 percent requirement shall not apply to any exercise of the Option if all
remaining Available Option Shares are being purchased.

          (d) Within thirty (30) days after the exercise of the Option as herein
provided, the Corporation shall deliver to the Director a certificate or
certificates for the total Option Shares being purchased, in such names and
denominations as are requested by the Director.

          (e) Notwithstanding anything else contained in this Agreement, the
Director will be vested immediately in all of the Options if there is a Change
in Control of the Corporation. For the purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events:

>      (i) An acquisition (other than directly from the Corporation) of any
> voting securities of the Corporation (“Voting Securities”) by any “Person” (as
> the term person is used for purposes of Section 13(d) or 14(d) of the
> Securities Exchange Act of

2

--------------------------------------------------------------------------------




> 1934 (the “1934 Act”)) immediately after which such Person has “Beneficial
> Ownership" (within the meaning of Rule 13d-3 promulgated under the 1934 Act)
> of 25% or more of the combined voting power of the Corporation’s then
> outstanding Voting Securities; provided, however, that in determining whether
> a Change in Control has occurred, Voting Securities that are acquired in an
> acquisition by (A) an employee benefit plan (or a trust forming a part
> thereof) maintained by (I) the Corporation or (II) any corporation or other
> person of which a majority of its voting power or its equity securities or
> equity interests are owned directly or indirectly by the Corporation (a
> “Subsidiary”), or (B) the Corporation or any Subsidiary, or (C) any Person in
> connection with a "Non-Control Transaction" (as hereinafter defined), shall
> not constitute an acquisition for purposes for this clause (i);
> 
>       (ii) The individuals who, as of the date of this Agreement, are members
> of the Board (the “Incumbent Board”) cease for any reason to constitute at
> least 60% of the Board; provided, however, that if the election, or nomination
> for election by the Corporation’s shareholders, of any new director was
> approved by a vote of at least 80% of the Incumbent Board, such new director
> shall for purposes of this Agreement, be considered as a member of the
> Incumbent Board; provided, further, however, that no individual shall be
> considered a member of the Incumbent Board if such individual initially
> assumed office as a result of either an actual or threatened “Election
> Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
> actual or threatened solicitation of proxies or consents by or on behalf of a
> Person other than the Board (a “Proxy Contest”), including by reason of any
> agreement intended to avoid or settle any Election Contest or Proxy Contest;
> or
> 
>      (iii) Approval by the shareholders of the Corporation of:
> 
> >      (A) a merger, consolidation or reorganization involving the
> > Corporation, unless:
> > 
> > >      (I) the shareholders of the Corporation, immediately before such
> > > merger, consolidation or reorganization, own, directly or indirectly,
> > > immediately following such a merger, consolidation or reorganization, at
> > > least two-thirds of the combined voting power of the outstanding voting
> > > securities of the corporation resulting from such merger, consolidation or
> > > reorganization (the “Surviving Corporation”) in substantially the same
> > > proportion as their ownership of the Voting Securities immediately before
> > > such merger, consolidation or reorganization, and
> > > 
> > >      (II) the individuals who were members of the Incumbent Board
> > > immediately prior to the execution of the Agreement providing for such
> > > merger, consolidation or reorganization constitute at least 80% of the
> > > members of the board of directors of the Surviving Corporation. (A
> > > transaction in which both of clauses (I) and (II) above

3

--------------------------------------------------------------------------------




> > > shall be applicable is hereinafter referred to as a “Non-Control
> > > Transaction.”)
> > 
> >      (B) A complete liquidation or dissolution of the Corporation;
> > 
> >      (C) An agreement for the sale or other disposition of all or
> > substantially all of the assets of the Corporation to any Person (other than
> > a transfer to a Subsidiary); or
> > 
> >      (D) A transaction in which the Corporation recapitalizes itself and
> > uses the proceeds of such a recapitalization to buy back or tender Common
> > Stock or declares a special cash dividend in excess of $.50 per share of
> > Common Stock.

          (f) The Corporation covenants and agrees that all Option Shares which
may be issued upon exercise of the Option shall, upon issuance and payment
therefor, be legally and validly issued and outstanding, fully paid and
nonassessable, and free from all liens, claims and encumbrances, except
restrictions imposed by applicable securities laws, the Corporation’s Articles
of Incorporation and/or this Agreement. The Corporation shall at all times
reserve and keep available for issuance upon the exercise of the Option such
number of authorized but unissued shares of Common Stock as will be sufficient
to permit the exercise in full of the Option.

          (g) The Director accepts the Option subject to all terms and
provisions of the Plan, a copy of which has been delivered to the Director. The
Director agrees to accept as binding, conclusive and final all decisions and
interpretations of the Plan Committee and, where applicable, the Corporation’s
Board of Directors regarding, the Plan.

     4. Term of Option and Limitation on Right to Exercise. The Option, to the
extent it has not become exercisable, will lapse and be of no further force or
effect as of the date on which the Director ceases to be a member of the Board.
The Option, to the extent it has become exercisable but has not previously been
exercised, will lapse under the following circumstances; provided, however, that
the Committee or its designee may, prior to the lapse of the Option under the
circumstances described in subsection (b) below, provide in writing that the
Option will extend until a later date:

          (a) The Option shall lapse as of 5:00 p.m., Eastern Time, on April 26,
2010 (the “Expiration Date”).

          (b) If the Director ceases to be a member of the Board prior to the
____ Annual Meeting, other than by reason of the Director’s death, the Option
shall lapse as of 5:00 p.m., Eastern Time, on the ninetieth (90th) day after the
date that the Director ceases to be a member of the Board.

4

--------------------------------------------------------------------------------




          (c) If the Director dies while a member of the Board, or ceases to be
a member of the Board after the ____ Annual Meeting, the Option shall lapse on
the Expiration Date.

          (d) Notwithstanding anything to the contrary contained in this
Agreement, in the event that the vesting of the Option is accelerated pursuant
to Section 3(e) hereof, the Option shall lapse as of the Expiration Date.

In the event of the Director’s death, the Option may be exercised hereunder by
the Director’s personal representative, legatees or heirs at law, as the case
may be, and in the case of the Director's mental incompetence, by his legal
guardian, or if none has been appointed, by his duly authorized
attorney-in-fact.

     5. Nontransferability. This Agreement, the Option and all rights hereunder
are nontransferable and nonassignable by the Director, other than by the last
will and testament of the Director or the laws of descent and distribution,
unless the Corporation consents thereto in writing. Any transfer or attempted
transfer except pursuant to the preceding sentence shall be null and void and of
no effect whatsoever.

     6. Adjustments.

          (a) If, prior to the lapse of the Option as provided in Section 4
hereof:

>      (i) The number of outstanding shares of Common Stock is increased by a
> stock split, stock dividend or other similar event, the Exercise Price shall
> be proportionately reduced and the number of Option Shares that have not
> theretofore been purchased by the Director shall be proportionately increased.
> 
>      (ii) The number of outstanding shares of Common Stock is decreased by a
> combination or reclassification of shares, or other similar event, the
> Exercise Price shall be proportionately increased and the number of Option
> Shares that have not theretofore been purchased by the Director shall be
> proportionately reduced.

If any adjustment under this Section 6(a) would create a fractional share of
Common Stock or a right to acquire a fractional share of Common Stock, such
fractional share shall be disregarded and the number of Option Shares subject to
the Option shall be the next higher number of shares.

          (b) If, prior to the lapse of the Option as provided in Section 4(a)
hereof, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event, as a result of which
shares of Common Stock shall be changed into the same or a different number of
shares of the same or another class or classes of stock or securities of the
Corporation or another entity (a “Reorganization Event”), then the Director
shall, from and after such Reorganization Event, have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Agreement and in lieu of the Option Shares immediately theretofore purchasable
and receivable upon the exercise of the Option, such shares of stock and/or
securities as may be issued or payable in connection with such Reorganization
Event with

5

--------------------------------------------------------------------------------




respect to or in exchange for the number of Option Shares immediately
theretofore purchasable and receivable upon the exercise of the Option had such
Reorganization Event not taken place, and, in any such case, appropriate
provisions shall be made with respect to the rights and interests of the
Director to the end that the provisions hereof (including, without limitation,
provisions for adjustment of the Exercise Price and of the number of shares
purchasable upon the exercise of the Option) shall thereafter be applicable, as
nearly as may be practicable in relation to any shares of stock or securities
thereafter deliverable upon the exercise hereof. The Corporation shall not
effect any transaction described in this subsection (b) unless the resulting
successor or acquiring entity (if not the Corporation) assumes by written
instrument the obligation to deliver to the Director such shares of stock and/or
securities as, in accordance with the foregoing provisions, the Director may be
entitled to purchase. The foregoing notwithstanding, if the Corporation
concludes that it will be unable to satisfy the conditions of this subsection
(b) without a material adverse effect on the terms of a proposed Reorganization
Event, then the Corporation shall have the option, prior to or contemporaneously
with the closing or effective date of such Reorganization Event, to purchase the
Option from the Director at its then fair value, determined with regard to both
the spread between the Exercise Price and the value of the consideration to be
received in the Reorganization Event and the remaining term of the Option. The
Corporation and the Director shall agree on such fair value or, in the event
they are unable to agree, shall submit the question of fair value to an
investment banking firm to be selected by the Corporation, with the cost of such
investment banking firm to be paid by the Corporation.

     7. Amendment. This Agreement may not be amended except by a writing signed
by the Corporation and the Director.

     8. No Director Right. Neither this Agreement nor the Option shall give rise
to any entitlement to the Director to continue to be a member of the Board.

     9. No Rights as a Shareholder. The Director shall not have any interest in
or shareholder rights with respect to any shares of Common Stock which are
subject to the Option until such Option is exercised pursuant to Section 3(a)
hereof.

     10. Taxes. As a condition to the issuance of Option Shares hereunder, the
Corporation may withhold, or require the Director to pay or reimburse the
Corporation for, any taxes which the Corporation determines are required to be
withheld under federal, state or local law in connection with the exercise of
the Option.

     11. Heirs and Successors. Subject to Section 5 hereof, this Agreement and
all terms and conditions hereof shall be binding upon the Corporation and its
successors and assigns, and upon the Director and his heirs, legatees and legal
representatives.

     12. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia.

6

--------------------------------------------------------------------------------




     13. Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given and received when delivered in person, when delivered by overnight
delivery service, or three (3) business days after being mailed by registered or
certified mail, postage prepaid, return receipt requested, to the following
addresses (or to such other address as one party may from time to time designate
in writing to the other party hereto):

If to the Corporation:

PTEK Holdings, Inc.
3399 Peachtree Road, N.E.
The Lenox Building, Suite 600
Atlanta, Georgia 30326
Attn: Director of Stock Plan Management  

If to the Director:

________________________   ________________________   ________________________

     14. Severability. The provisions of this Agreement, and of each separate
section and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise enforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

      PTEK HOLDINGS, INC.         By: _______________________     Name:
_______________     Title: ________________               DIRECTOR:  
_________________________   Name:

7

--------------------------------------------------------------------------------